In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00129-CV


                             CAROL HALL, APPELLANT

                                           V.

 PARK PLACE MOTORCARS MID CITIES, LTD., D/B/A PARK PLACE MOTORCARS
          BEDFORD AND MERCEDES-BENZ USA, L.L.C., APPELLEES

                          On Appeal from the 153rd District Court
                                  Tarrant County, Texas
              Trial Court No. 153,245684-10, Honorable Ken Curry, Presiding

                                     May 16, 2013

                           ON MOTION TO DISMISS
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On May 1, 2013, appellant, Carol Hall, filed a motion to dismiss her appeal. No

decision of this Court having been delivered to date, we grant the motion. Accordingly,

appellant’s appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Because appellant’s

motion does not address costs, costs will be taxed against appellant. See TEX. R. APP.

P. 42.1(d). If dismissal will prevent appellees from seeking relief to which they would
otherwise be entitled, the Court directs appellees to file a timely motion for rehearing.

No motion for rehearing from appellant will be entertained.




                                                Mackey K. Hancock
                                                    Justice




                                            2